     Case: 1:18-cv-00300 Document #: 41 Filed: 01/27/20 Page 1 of 1 PageID #:622




                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Mills
,

Plaintiff(s),
                                                       Case No. 18-cv-300
v.                                                     Judge Robert M. Dow

Costco,

Defendant(s).

                                            ORDER

On the Court’s own motion and with the agreement of the parties, the Court resets this case for a
jury trial to begin on 6/8/2020 at 9:00 a.m. The parties estimate no more than a week for trial.
Final pre-trial conference will be held on 5/19/2020 at 10:30 a.m. Proposed final pre-trial order,
all motions in limine, and proposed jury instructions are due on 4/28/2020; responses and
objections are due on 5/5/2020; replies and proposed voir dire questions are due on 5/12/2020. If
the parties are mutually agreeable to a settlement conference with the assigned Magistrate Judge,
they may contact Judge Dow's Courtroom Deputy at any time and a referral will be made.
Previous trial date of 4/27/2020 is stricken.




Date: 1/27/2020                                      /s/ Judge Dow
